445 F.2d 4
UNITED BONDING INS. CO., Plaintiff-Appellant,v.Herschel A. GENTRY, Trustee in Bankruptcy for E. O. CooleyConstr. Co., et al., Defendants-Appellees.
No. 29728 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 26, 1971.

Harvey C. Koch, Beard, Blue, Schmitt & Treen, New Orleans, La., for appellant, United Bonding Ins. Co.
Frank M. Coates, Jr., Taylor, Porter, Brooks & Phillips, Baton Rouge, La., for defendant-appellees, Herschel A. Gentry, E. O. Cooley Const. Co. and others.
Appeal from the United States District Court for the Eastern District of Louisiana, Herbert W. Christenberry, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966